HANEY, Circuit Judge.
I concur in the holding of the majority on the second appeal, and on rehearing except with respect to the right of recovery of lost profits.
On the first appeal three judges of this court held that lost profits could not be recovered in the cause. 86 F.2d 925, 930, 5 Alaska Fed. 854. On the second appeal, two judges of this court (neither of whom participated in the first appeal) and a district judge held that the decision of thethree judges of this court first mentioned was' a dictum, but if not “it was ill-advised and should not be followed”. 120 F.2d 308, 10 Alaska 94. I am not in accord with these latter statements.
I think it is apparent that the decision on the first appeal was not a dictum but an alternative ground of the decision and was therefore of equal validity with the other ground given. United States v. Title Insurance Co., 265 U.S. 472, 486, 44 S.Ct. 621, 68 L.Ed. 1110. The question as to whether lost profits may be recovered was not open for decision on the second appeal, and I believe the decision thereof was erroneous. People of State of Illinois v. Illinois Central R. Co., 184 U.S. 77, 91, 22 S.Ct. 300, 46 L.Ed. 440. The point is akin to the principle of res judicata. Res judicata is applicable whether the first decision was “rightly decided or not”. Chicago, R. I. & P. Ry. v. Schendel, 270 U.S. 611, 617, 46 S.Ct. 420, 422, 70 L.Ed. 757, 53 A.L.R. 1265. There is no less reason for regarding the first appeal as conclusive on the point. If the practice indulged in on the second appeal is approved, then the extent of the finality of many decisions will depend on the facility of a party to seek review on appeal, and the particular complement of the court which hears the appeal.